DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on January 04, 2022.


Reason for Allowance

Claims 1-12 and 14-15 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claims 1-12 and 14-15 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on September 02, 2021 and applicant’s amendment and arguments submitted on January 04, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2017/0355469 A1 of Canning, discloses a falling drone warning apparatuses and methods are disclosed. The apparatus may be attached to a drone and may measure acceleration during the drone's operation in order to ascertain whether the drone is free falling. If the apparatus detects that the drone is free falling, the apparatus may activate an audible alarm to warn people on the ground of the potential danger and to afford them the opportunity to take action to avoid the drone's impact or minimize its effect.

U.S. Publication No. 2019/0104496 A1 of Sogo et al, discloses an unmanned aerial vehicle fly along a flight path in a predetermined area. The radio wave acquisition part 202 acquires radio wave information including a radio wave intensity when the radio unit of the unmanned aerial vehicle detects a short-distance radio wave of the user terminal during the flight of the unmanned aerial vehicle. The flight position acquisition part 203 acquires GPS position information of the unmanned aerial vehicle when the radio unit detected the short-distance radio wave, as a flight position of the unmanned aerial vehicle based on a GPS unit of the unmanned aerial vehicle. The terminal position calculation part 204 calculates a presence position of the user terminal in the area based on a radio wave intensity of the acquired radio wave information, and 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






	/SISAY YACOB/						January 12, 2022           Primary Examiner, Art Unit 2685